Citation Nr: 9925540	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.  

2.  Entitlement to an increased rating for trigeminal 
neuralgia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

On appeal the RO certified the issue of entitlement to 
service connection for dental trauma, as well as the issue of 
entitlement to an increased evaluation for trigeminal 
neuralgia.  On review of the claims folder, however, it 
appears that the veteran may not have perfected a timely 
appeal as to these claims.  Accordingly, the Board must 
remand these issues to allow the RO to first address the 
question of whether the veteran perfected an appeal regarding 
both issues in a manner that is timely and consistent with 
the provisions of 38 U.S.C.A. § 7105 (West 1991).  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Marsh v. West, 11 Vet. App. 
468 (1998).

Therefore, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ascertain whether the 
veteran submitted a timely substantive 
appeal regarding the issues of 
entitlement to service connection for 
dental trauma, and entitlement to an 
increased evaluation for trigeminal 
neuralgia.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.305 (1998).  If the RO finds 
that a substantive appeal was filed in a 
timely manner with respect to either or 
both issues the RO should add a 
memorandum to the file identifying the 
documents which serve as the notice of 
disagreement and substantive appeal to 
these issues.  The case should then be 
returned to the Board.  

2.  If the RO finds that a substantive 
appeal was not timely, a statement of the 
case addressing the issue of timeliness 
must be issued.  This document should 
include detailed reasons and bases for 
the decisions reached.  The appellant and 
her representative should then be given 
an opportunity to present argument and 
additional evidence regarding this 
matter.  Additionally, the appellant and 
her representative must be informed that 
whether the appeal from the February 1996 
rating decision was timely filed, is a 
separate issue and, thus, a substantive 
appeal, VA Form 9, Appeal to the Board 
must be filed in a timely manner.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the appellant until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







